DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 45, 46, and 48 under 35 USC § 112 is withdrawn by the examiner in view of the amendment filed on 7/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 and 45-66 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US 2015/0353851 A1)
Buchanan discloses a fuel that can be used on ships to compliant for use in sulfur emission control area. The fuel derived from crude oil and comprises blend of a residual fuel oil fraction and a distillate fuel oil fraction (including naphtha) having sulfur content of less than 50 ppm (e.g., 15 ppm). The final blended fuel has less than .1 wt. % (1000 ppm) sulfur, a Pour Point of less than -20o C, an API gravity value of about 27-33o C, flash point of 148o F (64o C), a viscosity of from 4-10 cSt, and sodium at less than 20 mg/Kg. The final blended fuel meet the IMO specifications. The distillate fraction can be a combination of many distillates (hydrotreated and untreated) and the residues fraction is also a combination of many fraction from a vacuum distillation zone. The sulfur contents in both fraction are adjusted to meet the requirements. It reminded that final blend fuel would comprise C3 or C5 (boiling ranges within 35-135o C) from the distillate fraction and C20 the residue fraction which would have a boiling point within the ranges of deasphalted oil. It is noted that Buchannan does not explicitly teach that the fuel 
	Buchanan does not teach that the hydrocarbon having an initial boiling point being the lowest boiling point of any fraction within untreated stream combined in said fuel and highest boiling point being the highest boiling point of a hydrotreated stream combined in the fuel. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Buchanan by using an untreated stream and hydrotreated stream as claimed because Buchanan requires a low sulfur fuel fraction and a relatively high sulfur fraction. It is within the level of one of skill in the art would hydrotreat one of the fraction to meet the requirement of each fractions and the final blended fuel. 
	Buchanan does not explicitly teach that the highest boiling point components soluble or insoluble in solvent suitable for solvent separation. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Buchanan by utilizing the residue fraction which is soluble/insoluble in solvent suitable for solvent separation because one of skill in the art would use any residues fraction (which meets the requirement of Buchanan see figure 2) including a fraction is soluble or not soluble in solvent for solvent separation. 
	Buchanan does not teach that the hydrotreated fraction having sulfur content of 10 ppm. 

	Buchanan does not explicitly teach that the content of sulfur in the first and second hydrotreated stream as claimed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Buchanan by utilizing the hydrotreated first and second hydroteated streams as claimed because the hydrocarbon fractions of Buchannan are blended of many different distillates and residues. Therefore, utilizing two different hydrotreated having sulfur content as claimed to arrive the final blended fuel having less than 1000 ppm is within the level of one of skill in the art. 

Response to Arguments
	The argument that Buchanan does not teach or suggest a fuel include C3-C5 light ends (such as naphtha) is not persuasive because the limitations “said fuel is derived from processing crude oil” and “crude oil derived hydrocarbons from C3 or C5” does not definitely mean that “said fuel” is comprised C3 or C5 because crude oil derived hydrocarbons from C3 or C5 does not definitely mean that the crude oil would comprise C3 or C5 (naphtha or kerosene). For example, aromatics are derived from olefins and it does not necessary mean aromatics comprises olefins. 3 or C5 (boiling ranges within 35-135o C) from the distillate fraction. 
	The argument that applicant includes only soluble higher boiling material with insolubles excluded is not persuasive because the examiner maintains that it is obvious to one of skill in the art to have modified the process of Buchanan by utilizing the a fraction which is soluble in solvent suitable for solvent separation because one of skill in the art would use any residues fraction (which meets the requirement of Buchanan see figure 2) including a fraction is soluble  in solvent for solvent separation. 
	The argument that Buchanan does not mention or suggest finished product compliant with ECA 60C+ flashpoint or has metals and asphaltenes removed is not persuasive because the fuel of Buchanan has density, viscosity, sulfur content, pour point, cloud point, hydrogen sulfur, vanadium, sodium, aluminum, flash point, and acid number are within the requirement of ISO 8217-10 (see table in example 3). It is shown in the table that the flash point is > 60o C. 
	The argument that the claimed product is single fuel for marine, turbine and other uses is not persuasive because Buchanan teaches the final products can be used for many purposes including “other uses”. 
	The argument that Buchanan does not teach the use of higher sulfur crude feed to make applicant’s higher sulfur fuel of 0.5 % by having more untreated light components is not persuasive because fuel of Buchanan is met the limitation of “5% or less” as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771